Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 12/3/2020. 
           Claims 1-20 are allowed.	

Allowable Subject Matter
Claims 1-20 are allowed 

		Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2022, 3/11/2022, 6/17/2021 and 3/30/2021. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2022 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Nick Shine on 8/11/2022. 

AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:


(currently amended) A method for preventing access to undesired content, the method comprising:
receiving a request to access content at a first wireless mesh node, the request identifying a content source device;
comparing information associated with the request with information stored in a cache memory of the first wireless mesh node;
sending the information associated with the request to a first computing device, wherein the first computing device compares the information associated with the request with stored information and test result to the first wireless mesh node that indicates at least one of a good, bad, or indeterminate status of the access request;
establishing a communication session between the first wireless mesh node and the content source device identified by the request;
sending an initial portion of the requested content to a requesting computer in accordance with the received request, wherein a final portion of the requested content is held at the first wireless mesh node pending receipt of the from the first computing device; and 
performing an action based on the received test result, wherein the action performed includes at least one of allowing the final portion of the requested content the requesting computer when the received test result is indicative of a good access request, blocking the final portion of the requested content from being sent to the requesting computer when the received test result is indicative of a bad access request, or sending data regarding the request to a security computer when the result is indicative of an indeterminate status. 

(currently amended) The method of claim 1, wherein:
the information associated with the request is sent from the first computing device to a second computing device after the first computing device identifies that data stored in a cache memory local to the first computing device is not indicative of a good access requesta bad access request 
the second computing device performs one or more tests based on the information associated with the request and provides the test result to the first wireless mesh node via the first computing device.

(currently amended) The method of claim 1, further comprising sending content associated with the request to a security computer, wherein the security computer performs one or more evaluations that identify a test result and the test result is provided to the first wireless mesh node by the security computer via the first computing device.

(original) The method of claim 1, further comprising generating a signature that creates the information associated with the request.

(currently amended) The method of claim 1, wherein the communication session is a transfer control protocol (TCP) communication session 


(currently amended) The method of claim 5, further comprising: 
TCP communication session when the test result is indicative of a bad access request.

(currently amended) The method of claim 1, further comprising sending a pointer to the requested content associated with the request to a security computer, wherein the security computer accesses the content and performs one or more evaluations that identify the test result and the test result is provided to the first wireless mesh node by the security computer via the first computing device. 

(currently amended) A non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for implementing a method for preventing access to undesired content, the method comprising:
receiving a request to access content at a first wireless mesh node, the request identifying a content source device;
comparing information associated with the request with information stored in a cache memory of the first wireless mesh node;
sending the information associated with the request to a first computing device, wherein the first computing device compares the information associated with the request with stored information and test result to the first wireless mesh node that indicates at least one of a good, bad, or indeterminate status of the access request; 
establishing a communication session between the first wireless mesh node and the content source device identified by the request;
sending an initial portion of the requested content to a requesting computer in accordance with the received request, wherein a final portion of the requested content is held at the first wireless mesh node pending receipt of the from the first computing device; and 
performing an action based on the received test result, wherein the action performed includes at least one of allowing the final portion of the requested content the requesting computer when the received test result is indicative of a good access request, blocking the final portion of the requested content from being sent to the requesting computer when the received test result is indicative of a bad access request, or sending data regarding the request to a security computer when the result is indicative of an indeterminate status.

(currently amended) The non-transitory computer-readable storage medium of claim 8, wherein:
the information associated with the request is sent from the first computing device to a second computing device after the first computing device identifies that data stored in a cache memory local to the first computing device is not indicative of a good access requesta bad access request 
the second computing device performs one or more tests based on the information associated with the request and provides the test result to the first wireless mesh node via the first computing device.

(currently amended) The non-transitory computer-readable storage medium of claim 9, further comprising sending content associated with the request to a security computer, wherein the security computer performs one or more evaluations that identify a test result and the test result is provided to the first wireless mesh node by the security computer via the first computing device.

(original) The non-transitory computer-readable storage medium of claim 9, the program further executable to generate a signature that creates the information associated with the request.

(currently amended) The non-transitory computer-readable storage medium of claim 9, wherein the communication session is a transfer control protocol (TCP) communication session 

(currently amended) The non-transitory computer-readable storage medium of claim 12, the program further executable toTCP communication session indicative of a bad access request.

(currently amended) The non-transitory computer-readable storage medium of claim 9, the program further executable to send a pointer to the requested content associated with the request to a security computer, wherein the security computer accesses the content and performs one or more evaluations that identify the test result and the test result is provided to the first wireless mesh node by the security computer via the first computing device. 


(currently amended) An apparatus for preventing access to undesired content, the apparatus comprising:
a wireless data communication interface that receives a request to access content, the request identifying a content source device;
a memory;
a cache memory; and
a processor that executes instructions out of the memory to:
compare information associated with the request with information stored in the cache memory,
prepare the information associated with the request for transmission to a first computing device, wherein the information associated with the request is transmitted to the first computing device, and the first computing device:
compares the information associated with the request with stored information, 
provides a test result to the first wireless data communication interface that indicates at least one of a good, bad, or indeterminate status of the access request, 
establishes a communication session between the first wireless data communication interface and the content source device identified by the request, and
sends an initial portion of the requested content to a requesting computer in accordance with the received request, wherein a final portion of the requested content is held pending receipt of the from the first computing device; and
perform an action based on the received test result, wherein the action performed includes at least one of allowing the final portion of the requested content the requesting computer when the received test result is indicative of a good access request, blocking the final portion of the requested content from being sent to the requesting computer when the received test result is indicative of a bad access request, or sending data regarding the request to a security computer when the result is indicative of an indeterminate status.

(currently amended) The apparatus of claim 15, wherein:
the information associated with the request is sent from the first computing device to a second computing device after the first computing device identifies that data stored in a cache memory local to the first computing device is not indicative of a good access request a bad access request 
the second computing device performs one or more tests based on the information associated with the request and provides the test result to the first wireless mesh node via the first computing device.

(currently amended) The apparatus of claim 15, wherein:
the processor prepares content associated with the request to be sent to a security computer, and
the security computer receives the prepared content, performs one or more evaluations that identify a test result, and provides the test result to the first wireless mesh node.

(original) The apparatus of claim 15, wherein the processor also executes instructions out of the memory to generate a signature that creates the information associated with the request.

(original) The apparatus of claim 15, further comprising a second wireless data communication interface that transmits the information associated with the request to the first computing device.
(original) The apparatus of claim 15, further comprising a second communication interface that transmits the information associated with the request to the first computing device, wherein the wireless communication interface is a first type of communication interface that is compatible with a first wireless standard and the second communication interface is a second type of communication interface that is different from the first type of communication interface.


Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hunt et al US Patent 10,111,099 teaches authorized access by users to protected content on a device, identified by the device with multiple portions to be consumed by users based on device permission and user role. 
Zaretsky et al US Patent 10,802,760 teaches dynamic application-aware storage optimization with application core to create plurality of workload descriptors, where the workload descriptor represents load requirements to implement application program. 
Zhao et al US Patent 9,948,649 teaches secure access request to access a resource by obtaining rating information based on receiving request, where access rule based on rating information identifies an access indicator related to resource and access rule to the rating information. 
Burba et al US Patent 9,384,334 teaches allowing of protected content to be transferred securely to multiple devices via multiple wireless networks hosted by various multiple devices by checking of licensed to consume protected content with identified services for particular device. 

Mahaffey et al US Patent 8,108,933 teaches detecting and preventing attacks and malware on mobile devices by analyzing data, executable data files, in order to prevent known and unknown attacks with malware vectors by security analysis of data as ‘known good’, ‘known bad’, and decision components.                                  
Santeufemia et al US Patent 7,711,605 teaches secure management of adult digital content with secure database, server, user verification, payment verification and sessionCode from server verification. 
           		
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 8/11/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 8 and 15 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in detection of suspicious activity in system at anomaly edges in given time window with target edges and timestamp and analysis of graph structure changes with h-hop nodes and convolutional neural network along with steps such as described in amended independent claim(s) 8/9/2022.

Claims ‘ .. graph structure based anomaly detection on a dynamic graph, comprising:
detecting anomalous edges in the dynamic graph by learning graph structure changes in the dynamic graph with respect to target edges to be evaluated in a given time window repeatedly applied to the dynamic graph, the target edges corresponding to particular different timestamps;
predicting a category of each of the target edges as being one of anomalous and non-anomalous based on the graph structure changes; and
controlling a hardware based device to avoid an impending failure responsive to the category of at least one of the target edges,
wherein said detecting step comprises performing subgraph generation on the dynamic graph to obtain a set of subgraphs having node role labels assigned to nodes of the subgraphs to indicate a respective node role thereof, and performing, responsive to the node role labels, graph structural feature extraction to learn a feature embedding of each of the nodes of the subgraphs to obtain a set of node feature embeddings, wherein the graph structure feature extraction is performed using a graph convolutional neural network that learns the node feature embeddings of each of the nodes of the subgraphs and aggregates the node feature embeddings from neighboring h-hop nodes from among the nodes in the subgraphs, and wherein an aggregation of the node feature embeddings is used to predict the category of each of the target edges in said predicting step.’ with additional detailed steps in claim(s) as described in independent claim(s) on 8/9/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431